Martin, J.
The principal, and substantially the only, grounds upon which the contestant and appellant claimed that letters of administration ¡should not be granted upon the estate of the decedent were (1) that the intestate was not, at the time of his death, a resident of' the county of Otsego; and (2) that at that time he had no property or estate. We have • carefully examined the proof in this case, and regard it as sufficient to justify the findings of the learned surrogate, both that the intestate was such resident, and liad property at the time of his decease. We are also of the opinion that the proof and proceedings in the case fully justified the surrogate in finding that the appellant did not act in good faith in contesting the granting ■of letters of administration to the respondent, and that the court properly imposed upon the appellant the payment of the costs and disbursements accruing after answer by him. Any further or more extended discussion of these questions is rendered unnecessary by the clear and comprehensive opinion delivered by the learned surrogate in the court below. We have examined the various rulings of the surrogate to which our attention has been called in the brief of the appellant, but have found none that were prejudicial to the appellant, and hence th.at would justify a reversal of the decree herein, or that requires special consideration. Decree affirmed, with costs.
All concur.